Opinion issued September 26, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-19-00281-CV
                             ———————————
                    IN THE INTEREST OF I.V.H., A CHILD



                     On Appeal from the 328th District Court
                            Fort Bend County, Texas
                      Trial Court Case No. 17-DCV-245784


                           MEMORANDUM OPINION

      The mother and father appeal the trial court’s decree terminating their parental

rights to their daughter, Iris. They contend that the evidence is insufficient to support

(1) the predicate grounds for termination found by the trial court as well as its

findings that (2) termination is in the child’s best interest and (3) the Department

made reasonable efforts to identify and evaluate relatives who could provide Iris
with a safe environment. The parents also contend that the trial court erred in striking

Iris’s paternal grandmother’s motion in intervention. We affirm.

                                  BACKGROUND

      The mother and father were both 21 years old at the time of trial. They had

been removed from their birth families in childhood. The mother grew up in an

adoptive home; the father was raised by a foster mother who later adopted him.

        Iris is the father’s first child and the mother’s third. The mother quit high

school in the ninth grade when she became pregnant with her first child. That child,

who was four years old at the time of trial, lives with his maternal grandmother, who

obtained custody of him shortly after Iris was born. The mother’s second child, born

two years later, tested positive for marijuana at birth. He does not live with the

mother either; his paternal grandparents care for him.

      Circumstances leading to DFPS involvement

      In August 2017, the maternal grandmother contacted the Department of

Family and Protective Services (DFPS) with allegations that the parents were using

crack cocaine. The mother, who was seven months’ pregnant, was referred to

Family-Based Safety Services (FBSS) after testing positive for marijuana. In FBSS,

the parents agreed to participate in individual counseling and substance-abuse

counseling. The caseworker arranged for them to participate in these services, but

neither did so.


                                           2
      Iris was born in October 2017. Like the mother’s second child, she tested

positive for marijuana at birth. The mother admitted to smoking marijuana daily and

to using marijuana during her second and third pregnancies. She also admitted to

using MDMA while pregnant with Iris.

      When Iris was born, the parents were living with the paternal grandmother in

her three-bedroom home. Under the FBSS safety plan, the paternal grandmother was

charged with supervising Iris when she was with her parents.

      A childhood friend of the mother and his girlfriend also were living in the

paternal grandmother’s home at that time. The DFPS worker learned that police were

surveilling the friend on the suspicion that he was dealing drugs out of the home.

The police planned and executed a raid on the paternal grandmother’s home about

two weeks after Iris’s birth, in early November 2017. In addition to the drugs found

in the friend’s possession, small amounts of marijuana and alprazolam were found

in the parents’ bedroom. The police arrested the parents, their friend, and his

girlfriend on charges of drug possession. The father pleaded no contest to two

charges of possession of a controlled substance and was sentenced to 17 days in jail.

      In the aftermath of the raid, the DFPS took custody of Iris. The next day, the

trial court approved emergency temporary managing conservatorship and the DFPS

placed Iris in a foster home, where she has lived ever since.




                                          3
       Family service plans

      The trial court incorporated the parents’ family service plans into a December

2017 order. The family service plans required the parents to successfully complete

parenting and anger-management classes, drug counseling, psychosocial-

psychological evaluation, therapy, and drug testing. In addition, the parents were to

have twice-weekly visits with Iris and demonstrate that they were able to maintain

stable employment and a safe and stable home. The trial court also ordered the father

to submit to paternity testing, which confirmed that he is Iris’s father.

      Pursuant to the family service plans, the parents appeared and submitted urine

samples for random drug screens in December 2017 and January 2018. The results

of both those screens were negative for illegal drugs. The parents failed to appear

for drug screens scheduled in February and March 2018. They submitted to two

hair-follicle drug tests during the proceeding, testing positive for marijuana and

cocaine both times.

      In April 2018, the trial court signed orders requiring the parents to submit

hair-follicle and urine samples for drug screening, but they did not appear for testing.

According to the guardian ad litem assigned to the case, the parents stopped

responding to her texts and made no further contact with the ad litem.

      The parents’ psychological evaluations show that both have extensive

histories of drug abuse. The mother started using drugs when she was 15, including


                                           4
marijuana, synthetic marijuana, cocaine, methamphetamine, MDMA and

alprazolam. The father admitted that he is a drug addict. Since the age of 13, he has

had numerous stints in rehab and has spent time in juvenile detention. The

psychologist who evaluated the father reported that the father admitted to having

used marijuana, synthetic marijuana, LSD, MDMA, cocaine, Ambien, alprazolam,

hydrocodone, and methamphetamine. The father also reported having been arrested

nine times and had a pending theft charge. He admitted to having committed the

theft and told the trial court that he was trying to get the charge reduced to a

misdemeanor.

      Both parents also have been treated for mental illness. The mother has been

diagnosed with bipolar disorder and has received both inpatient and outpatient

psychiatric care in the past. The evaluating psychologist diagnosed her with post-

traumatic stress disorder (PTSD) and cannabis-abuse, cocaine-abuse, and

alprazolam-abuse disorders. The psychologist referred the mother for a psychiatric

evaluation, but she did not submit to one.

      The father reported having previously been diagnosed with attention-deficit-

hyperactivity disorder and PTSD. The father has received inpatient and outpatient

psychiatric care for these conditions. He has been prescribed various psychotropic

medications in the past but has not taken any prescribed medication for these

conditions since before 2018.


                                         5
      The evaluating psychologist diagnosed the father with severe cannabis-abuse,

sedative-abuse, and severe other substance-abuse disorders, and PTSD. The

psychologist cautioned that if the father did not complete an intensive treatment plan

and therapy to address his PTSD-induced depression and anxiety, he was unlikely

to stay off drugs.

       The parents have spotty employment histories. The mother works as a dancer

in a men’s club. She testified that she had worked only two shifts in the month before

trial, for which she earned a total of $48. She was fired from another club after a

dancer there accused her of possessing illegal drugs. The father has worked at

numerous restaurants in various capacities, including dishwasher, busboy, and

server. He held and lost several jobs during the pendency of the case.

      The parents participated in outpatient drug counseling as ordered in their

family service plans, but they did not successfully complete it. After they missed

several appointments, the counselor discharged them. With the caseworker’s

intervention, the therapist resumed their counseling. They nevertheless continued to

miss appointments, and the therapist discharged them again. At trial, the father

admitted that he had not done the work during the case to deal with his substance-

abuse issues.




                                          6
      Parents’ interactions with Iris

      The parents missed approximately 40% of the twice-weekly scheduled visits

with Iris. They made various excuses for their failure to attend counseling, classes,

and visitation, including car trouble, lack of transportation, and illness. The guardian

ad litem observed the parents’ interactions with Iris during a few visits and found

them appropriate. She noted, however, that the parents missed a significant number

of visits and would ask to cut the visit short if Iris was crying or sick. The guardian

ad litem initially supported reunification with the parents, but changed her opinion

in April 2018, after the parents “flat-out refused” to submit to court-ordered hair-

follicle testing and stopped responding to her efforts to communicate with them. The

guardian ad litem noted that the parents did not seem to make their visits with Iris a

priority and opined that that the parents cannot provide the consistency, love, and

support that Iris needs.

      At trial, both parents testified that they did not believe Iris should be placed

with them at that time, but they still wanted to be able to see her and to be a part of

her life. They could not say when they would be ready to take custody of Iris,

conceding that they needed to become more mature.

      Foster parent’s interactions with Iris

      Both the caseworker and the guardian ad litem recommended that Iris remain

with her foster parent. The foster mother testified that she loves Iris and would like


                                           7
to adopt her. Iris is bonded to her foster mother, who is a teacher and has a strong

extended family-support network. The foster mother noted that Iris currently enjoys

music and dancing, playing with balls, and reading. As Iris gets older, the foster

mother would like to have Iris try various activities, and she would support Iris in

whatever she might want to pursue. She and Iris do a lot of things together, such as

reading, playing outside, and spending time with extended family. She was looking

forward to her summer break from teaching to spend the time with Iris.

       The foster mother’s parents live nearby, and she has two sisters in the area.

Her sisters are married and have their own children. The extended family regularly

spends time together. The foster mother has lived in the same home for more than

10 years.

      Trial proceedings

      The paternal and maternal grandmothers petitioned to intervene in the suit,

one shortly before trial and the other mid-trial. Each represented that she was willing

to take custody of Iris. On the DFPS’s motions, the trial court struck both petitions.

      The trial court heard the case over five days in early 2019: February 18th,

February 20th, February 22th, April 2nd, and April 3rd. Following trial, the trial

court terminated the parental rights under subsections 161.001(b)(1)(D), (E), (I),

(O), and (P), and found that termination is in Iris’s best interest pursuant to section

161.001(b)(2).


                                          8
                                   DISCUSSION

I.     Evidence Supporting Termination of Parental Rights

       The parents contend that the evidence is factually insufficient to support the

trial court’s decree terminating their parental rights under subsections

161.001(b)(1)(D) and (E), and further challenge the legal and factual sufficiency of

the evidence supporting its findings under subsections 161.001(b)(1)(I), (O), and

(P).

       A.    Evidentiary-sufficiency standards of review

       We strictly scrutinize termination proceedings and strictly construe the

involuntary termination statutes in favor of the parent. Holick v. Smith, 685 S.W.2d
18, 20 (Tex. 1985). However, ‘“the rights of natural parents are not absolute’” and

‘“[t]he rights of parenthood are accorded only to those fit to accept the

accompanying responsibilities.’” In re A.V., 113 S.W.3d 355, 361 (Tex. 2003). A

trial court may order termination of the parent-child relationship if DFPS proves, by

clear and convincing evidence, one of the statutorily enumerated predicate findings

for termination and that termination of parental rights is in the best interest of the

children. TEX. FAM. CODE § 161.001(b); see In re E.N.C., 384 S.W.3d 796, 802 (Tex.

2012) (stating that federal due process clause and Texas Family Code both mandate

‘“heightened’” standard of review of clear and convincing evidence in parental-

rights-termination cases). DFPS must prove both elements—a statutorily prescribed


                                          9
predicate finding and that termination is in the children’s best interest—by clear and

convincing evidence. In re E.N.C., 384 S.W.3d at 803; In re A.V., 113 S.W.3d at

362; but see also In re N.G., 577 S.W.3d 230, 235 (Tex. 2019) (per curiam) (holding

that reviewing court must review (D) or (E) findings if raised on appeal because of

potential consequences for parental rights to a different child). Clear and convincing

evidence is “the measure or degree of proof that will produce in the mind of the trier

of fact a firm belief or conviction as to the truth of the allegations sought to be

established.” TEX. FAM. CODE § 101.007; In re J.F.C., 96 S.W.3d 256, 264 & n.18

(Tex. 2002).

      In a legal-sufficiency review in a parental-rights-termination case, the

appellate court should look at all the evidence in the light most favorable to the

finding to determine whether a reasonable trier of fact could have formed a firm

belief or conviction that its finding was true. In re J.F.C., 96 S.W.3d at 266. We

assume that the factfinder resolved disputed facts in favor of its finding if a

reasonable factfinder could do so, disregarding all evidence that a reasonable

factfinder could have disbelieved or found to have been incredible. Id. If, after

conducting a legal-sufficiency review of the record, we determine that no reasonable

factfinder could form a firm belief or conviction that the matter that must be proven

is true, then we must conclude that the evidence is legally insufficient. Id. In

conducting a factual-sufficiency review in a termination appeal, we must determine


                                         10
whether, considering the entire record, including evidence both supporting and

contradicting the finding, a factfinder reasonably could have formed a firm

conviction or belief about the truth of the matter on which DFPS bore the burden of

proof. In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). ‘“If, in light of the entire record,

the disputed evidence that a reasonable factfinder could not have credited in favor

of the finding is so significant that a factfinder could not reasonably have formed a

firm belief or conviction, then the evidence is factually insufficient.’” In re H.R.M.,

209 S.W.3d 105, 108 (Tex. 2006) (quoting In re J.F.C., 96 S.W.3d at 266)).

      B.     Evidence of grounds supporting termination

       “To affirm a termination judgment on appeal, a court need uphold only one

termination ground—in addition to upholding a challenged best interest finding—

even if the trial court based the termination on more than one ground.” In re N.G.,
577 S.W.3d at 232. Predicate findings under subsections 161.001(D) or (E),

however, may have significant collateral consequences. Id. at 234, 235 (discussing

TEX. FAM. CODE § 161.001(b)(1)(M), which provides that court may terminate

parent’s rights if it finds, by clear and convincing evidence, that parent has had his

“parent-child relationship terminated with respect to another child based on a finding

that the parent’s conduct was in violation of Paragraph (D) or (E) or substantially

equivalent provisions of the law of another state”). Because of the consequences

attached to an endangerment finding under section 161.001(b)(1)(D) or (E), when a


                                          11
parent raises a challenge to a finding that he or she endangered a child in violation

of section 161.001(D) or (E), due process and due course of law require the appellate

court to review those findings even when another predicate act is supported by

sufficient evidence or unchallenged. Id at 236–37. The Supreme Court has

previously held that a court of appeals must detail the relevant evidence when

reversing a termination decree for insufficient evidence, but it was not required to

provide the detailed analysis when it affirmed a termination after determining that

the evidence is sufficient. See id. at 237 (citing In re A.B., 437 S.W.3d 498, 504–05

(Tex. 2014)). But the same due process and due course of law concerns that require

a court of appeals to review a challenge to a (D) or (E) finding also require the court

to provide a detailed analysis of the relevant evidence relied upon to conclude

whether the evidence is sufficient. See id.

      We therefore focus on whether factually sufficient evidence supports the trial

court’s endangerment findings.

      1.     Endangering conduct under subsections 161.001(b)(1)(D) and (E).

      Family Code section 161.001(1)(D) provides that a court may order

termination of the parent-child relationship if it finds by clear and convincing

evidence that the parent has “knowingly placed or knowingly allowed the child to

remain in conditions or surroundings which endanger the physical or emotional well

being of the child.” Section 161.001(1)(E) provides that a court may order


                                          12
termination of the parent-child relationship if it finds by clear and convincing

evidence that the parent has “engaged in conduct or knowingly placed the child with

persons who engaged in conduct which endangers the physical or emotional well

being of the child.”

      As used in section 161.001, “‘endanger’ means more than a threat of

metaphysical injury or the possible ill effects of a less-than-ideal family

environment.” Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.

1987). In this context, endanger means to expose a child to loss or injury or to

jeopardize a child’s emotional or physical health. Id.; see In re M.C., 917 S.W.2d
268, 269 (Tex. 1996); Jordan v. Dossey, 325 S.W.3d 700, 723 (Tex. App.—Houston

[1st Dist.] 2010, pet. denied) (endangerment includes jeopardizing a child’s

emotional or physical health).

      Endangerment under subsection (D) arises from a child’s environment and a

parent’s disregard for the potential for danger created by the environment. Jordan,
325 S.W.3d at 721. Although “the focus of subsection (D) is on the child’s living

environment and not on the parent’s conduct, parental conduct may produce an

endangering environment.” In re M.T.W., No. 01-11-00162-CV, 2011 WL 6938542,

at *12 (Tex. App.—Houston [1st Dist.] Dec. 29, 2011, no pet.) (mem. op.) (citing

Jordan, 325 S.W.3d at 721). For example, illegal drug use by a parent or other

resident of the child’s home may produce an endangering environment. Id.


                                        13
Endangerment under subsection (E) arises when a parent’s course of conduct

jeopardizes the child’s emotional or physical health. See In re A.J.H., No. 01-18-

00245-CV, 2019 WL 190050, at *7 (Tex. App.—Houston [1st Dist.] Jan. 15, 2019,

no pet.) (mem. op.) (quoting Jordan, 325 S.W.3d at 723). This course of conduct

includes acts, omissions, and failures to act, but it “must be based on more than a

single act or omission—the evidence must demonstrate a voluntary, deliberate, and

conscious course of conduct by the parent.” In re M.T.W., 2011 WL 6938542, at *12

(citing Jordan, 325 S.W.3d at 723). Because the evidence concerning these two

statutory grounds for termination is often interrelated, we may consolidate our

examination of the evidence to support both grounds. See In re A.J.H., 2019 WL
190050, at *8.

      DFPS need not establish that a parent intended to endanger a child to support

termination under Subsection (E). See In re M.C., 917 S.W.2d at 270. Nor is it

necessary to establish that the parent’s conduct was directed at the child or caused

actual harm; rather, it is sufficient if the parent’s conduct endangers the child’s well-

being. See Boyd, 727 S.W.2d at 533; Walker v. Tex. Dep’t of Fam. & Protective

Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.] 2009, pet. denied).

Danger to a child’s well-being may be inferred from parental misconduct. Boyd, 727
S.W.2d at 533; In re K.P., 498 S.W.3d 157, 171 (Tex. App.—Houston [1st Dist.]

2016, pet. denied). ‘“As a general rule, conduct that subjects a child to a life of


                                           14
uncertainty and instability endangers the physical and emotional well-being of a

child.’” In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet. denied).

Conduct may be endangering even when it does not occur in the child’s presence. In

re A.D.M., No. 01-16-00550-CV, 2016 WL 7368075, at *6 (Tex. App.—Houston

[1st Dist.] Dec. 20, 2016, pet. denied) (mem. op.) (quoting Walker, 312 S.W.3d at

617). A parent’s past endangering conduct may support an inference that past

conduct may recur and further jeopardize the child’s present or future physical or

emotional well-being. See id.

      The record shows that the parents have not been able to create a safe and stable

home for Iris. They brought newborn Iris to a home that was under police

surveillance for drug trafficking. Despite claiming ignorance of the drug-related

activity in the home, they, too were arrested and pleaded no contest to possession

charges arising from the marijuana and alprazolam found in their bedroom. “[A]

parent’s use of narcotics and its effect on his or her ability to parent may qualify as

an endangering course of conduct.” In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009).

Illegal drug use may support termination under section 161.001(b)(1)(E) “[b]ecause

it exposes the child to the possibility that the parent may be impaired or imprisoned.”

Walker, 312 S.W.3d at 617; see In re A.M., 495 S.W.3d 573, 579 (Tex. App.—

Houston [1st Dist.] 2016, pet. denied). This creates a risk of uncertainty and

instability, and “[a]s a general rule, conduct that subjects a child to a life of


                                          15
uncertainty and instability endangers the physical and emotional well-being of a

child.” N.A.B. v. Tex. Dep’t of Fam. & Protective Servs., No. 03-14-00377-CV, 2014
WL 6845179, at *2 (Tex. App.— Austin Nov. 26, 2014, no pet.) (mem. op.). Two

of the mother’s children—including Iris—tested positive for marijuana at birth, and

both parents admitted to long histories of drug abuse, tested positive for illegal drugs

and refused to submit to testing while the case was pending, and failed to

successfully complete the outpatient drug-rehabilitation services offered by DFPS.

      The parents argue that no evidence shows that Iris suffered any actual harm

from the mother’s use of marijuana while pregnant or that Iris was actually in danger

during the 17 days before the paternal grandmother’s house was raided. But our

analysis is not so confined: courts may look to evidence of parental conduct both

before and after a child’s birth and before and after a child’s removal from the home

to determine whether termination is appropriate. See In re J.O.A., 283 S.W.3d at 345

(citing In re M.N.G., 147 S.W.3d 521, 536 (Tex. App.—Fort Worth 2004, pet.

denied)); Walker, 312 S.W.3d at 617 (explaining that relevant conduct may occur

either before or after child’s removal from home).

      Further, the fact that Iris appears to have suffered no actual harm from the in

utero marijuana exposure, while fortuitous, does not preclude a finding of

endangerment. While endangerment often involves physical endangerment, the

statute does not require that conduct be directed at a child or that the child actually


                                          16
suffer injury. Rather, the specific danger to the child’s well-being may be inferred

from the parent’s misconduct alone. Boyd, 727 S.W.2d at 533; In re R.W., 129
S.W.3d at 738–39. A parent’s conduct that subjects a child to a life of uncertainty

and instability endangers the child’s physical and emotional well-being. In re A.B.,

412 S.W.3d 588, 599 (Tex. App.—Fort Worth 2013), aff’d, 437 S.W.3d 498 (Tex.

2014).

      In light of the entire record, we conclude the disputed evidence the trial court

could reasonably have credited in favor of its endangerment finding is not so

significant that the court could not reasonably have formed a firm belief or

conviction that the parents engaged in conduct endangering Iris’s well-being. See In

re J.O.A., 283 S.W.3d at 345. Accordingly, the evidence is factually sufficient to

support the trial court’s findings under subsections (D) and (E).

      Because these grounds are dispositive, we need not consider the parents’

evidentiary-sufficiency challenges to the remaining predicate grounds for

termination found by the trial court.

      C.     Evidence that termination of parental rights is in the child’s best
             interest

      The parents argue that the evidence is factually insufficient to support the trial

court’s finding that termination is in Iris’s best interest. As a matter of public policy,

‘“the best interest of a child is usually served by maintaining the parent-child

relationship.’’ In re J.F.C., 96 S.W.3d at 294. Despite this important relationship,

                                           17
the Texas Supreme Court has held that ‘“protection of the child is paramount’” and

‘“the rights of parenthood are accorded only to those fit to accept the accompanying

responsibilities.’” In re A.V., 113 S.W.3d at 361.

      Appellate courts examine the entire record to decide what is in the best interest

of the child. In re E.C.R., 402 S.W.3d 239, 250 (Tex. 2013). There is a strong

presumption that the best interest of a child is served by preserving the parent-child

relationship. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). In assessing whether

termination is in a child’s best interest, the courts are guided by the non-exclusive

list of factors set forth in Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).

These factors include (1) the desires of the child, (2) the emotional and physical

needs of the child now and in the future, (3) the emotional and physical danger to

the child now and in the future, (4) the parental abilities of the individuals seeking

custody, (5) the programs available to assist these individuals to promote the best

interest of the child, (6) the plans for the child by these individuals or by the agency

seeking custody, (7) the stability of the home or proposed placement, (8) the acts or

omissions of the parent that may indicate that the existing parent-child relationship

is not proper, and (9) any excuse for the acts or omissions of the parent. Id. ‘“[T]he

State need not prove all of the factors as a condition precedent to parental

termination, ‘particularly if the evidence was undisputed that the parental

relationship endangered the safety of the child.’” In re C.T.E., 95 S.W.3d 462, 466


                                          18
(Tex. App.—Houston [1st Dist.] 2002, pet. denied) (quoting In re C.H., 89 S.W.3d

at 27).

          For purposes of determining legal sufficiency, we consider those factors that

support the finding that termination was in the child’s best interest. Yonko v. Dep’t

of Fam. & Protective Servs., 196 S.W.3d 236, 243 (Tex. App.—Houston [1st Dist.]

2006, no pet.). If the evidence is legally sufficient, we then balance the factors

presented in the legal-sufficiency argument against the evidence that undercuts any

finding that termination is justified under the statute. In re C.T.E., 95 S.W.3d at 467.

We consider whether disputed evidence is such that a reasonable factfinder could

not have resolved that disputed evidence in favor of its finding. In re J.F.C., 96
S.W.3d at 266. If, after considering the entire record, the disputed evidence that

weighs against termination is so significant that a factfinder could not reasonably

have formed a firm belief or conviction that termination was justified, then the

evidence is factually insufficient to support termination. Id. A court of appeals

should detail in its opinion why it has concluded that a reasonable factfinder could

not have credited disputed evidence in favor of termination. Id. at 266–67.

          The evidence of the parents’ chronic drug abuse is legally and factually

sufficient to support the trial court’s finding that termination of their parental rights

was in the child’s best interest. Despite the family service plan’s prohibition, the

parents continued to use illegal drugs while this case was pending. See In re A.C.,


                                            19
394 S.W.3d 633, 642 (Tex. App.—Houston [1st Dist.] 2012, no pet.); In re E.R.W.,

528 S.W.3d 251, 266 (Tex. App.—Houston [14th Dist.] 2017, no pet.). Evidence of

a parent’s past pattern of drug use is relevant to present and future stability,

especially regarding the parent’s ability to provide for the children and protect them

from emotional and physical danger. In re A.C., 394 S.W.3d at 642. “[A] parent’s

decision to engage in illegal drug use during the pendency of a termination suit,

when the parent is at risk of losing a child, may support a finding that the parent

engaged in conduct that endangered the child’s physical or emotional well-being.”

In re A.M., 495 S.W.3d at 580; see also In re S.G., No. 01-18-00728-CV, 2019 WL
1448870, at *5 (Tex. App.—Houston [1st Dist.] Apr. 2, 2019, pet. denied) (mem.

op.) (“Parental drug abuse also reflects poor judgment and an unwillingness to

prioritize a child’s safety and welfare and thus may be considered in determining a

child’s best interest.”).

       The evidence shows that Iris is getting all of her needs met in her current

placement and that the foster parent wants to adopt her. See In re J.D., 436 S.W.3d
105, 118 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (stating that when children

are too young to express their desires, factfinder may consider that children have

bonded with foster family, are well-cared for by it, and have spent minimal time with

parent). Iris interacts well with the foster mother’s extended family, who are all

involved in Iris’s life. The guardian ad litem observed Iris in the foster mother’s care


                                          20
and told the court that Iris is a happy and calm baby and has no special needs. She

recommended that Iris remain with the foster mother. See In re C.H., 89 S.W.3d at

28 (‘“Evidence about placement plans and adoption are, of course, relevant to best

interest.’”).

       The trial court reasonably could have considered that the parents’ drug abuse

would continue in the future. See Walker, 312 S.W.3d at 617 (stating that ‘“danger

to a child need not be established as an independent proposition and may be inferred

from parental misconduct even if the conduct is not directed at the child and the child

suffers no actual injury’”).

       The parents admitted at trial that it would not be in Iris’s best interest to be

immediately returned to their care, and they were unable to identify when their

current circumstances would change for the better. On this record, factually

sufficient evidence supports the trial court’s finding that termination is in Iris’s best

interest.

II.    Challenges Concerning the Child’s Placement

       The parents contend that the trial court erred in striking the grandmothers’

petitions in intervention and that the evidence is factually insufficient to show that

the DFPS made reasonable efforts to identify and evaluate potential kinship

placements for Iris. See TEX. FAM. CODE § 263.306(a)(5), (6). Because the parents

were not parties to the petitions in intervention, they lack standing to challenge the


                                           21
rulings on appeal, but the gist of their challenge is subsumed in their contention that

the trial court should have placed Iris with one of the grandmothers instead of leaving

her in foster care.

         The parents claim that the maternal grandmother “was always open to taking

[Iris] if she could not be returned to the parents.” But the trial court could properly

rely on testimony from the caseworker and the guardian ad litem refuting that claim.

The caseworker testified that she contacted the maternal grandmother early in the

case to ask if she was willing to take Iris. The maternal grandmother, who already

had custody of the mother’s four-year-old, declined, telling the caseworker that she

had health problems that made her unable to care for a baby. At trial, the maternal

grandmother denied telling the caseworker that she did not want the child placed in

her home or that she was physically incapable of caring for the child. She conceded,

however, that she would not allow the Department to come into her home.

         The guardian ad litem also visited the maternal grandmother in February

2018, at the beginning of the case. At that time, the maternal grandmother told the

ad litem that she was not capable of raising another child due to her health problems.

The maternal grandmother also denied telling the guardian ad litem that she did not

want Iris placed in her home or that she was not physically capable of caring for the

child.




                                          22
      The mother has a history of conflict with the maternal grandmother and

concerns over the adequacy of her care of the mother’s oldest son. Although the

mother later recanted, she alleged that the maternal grandmother was addicted to

pain medication. The guardian ad litem concluded that placement in the maternal

grandmother’s home would not be in Iris’s best interest. The record shows that

DFPS made reasonable efforts to identify and evaluate the maternal grandmother’s

home as a potential kinship placement for Iris.

      DFPS did not consider the paternal grandmother’s home suitable because the

police conducted a drug raid on the home and the Department was not going to place

Iris back in that environment. The guardian ad litem, who visited the home, noted

that it “is not that large,” but that the paternal grandmother stated that she “wasn’t

aware that drugs were being sold out of her home.” The parents told the ad litem

they were able to smoke marijuana in their bedroom at the paternal grandmother’s

home because she couldn’t smell the smoke. Several months after the drug raid, a

robbery occurred at the home. The parents indicated that they know who committed

the robbery, but that the person would rob again if they turned him in. According to

the ad litem, these circumstances pose[d] a real concern . . . for [the] safety of

returning [Iris] to this setting.” The paternal grandmother also had health problems

for which she was hospitalized shortly before trial. The record shows that DFPS

made reasonable efforts in considering whether the paternal grandmother’s home


                                         23
would be an appropriate placement for Iris. Although the parents may have preferred

a different outcome, DFPS did not fail to reasonably investigate and consider these

possible placements for Iris.

                                 CONCLUSION

      We affirm the decree of the trial court.




                                              Gordon Goodman
                                              Justice

Panel consists of Justices Lloyd, Goodman, and Landau.




                                         24